United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                             Charles R. Fulbruge III
                              No. 05-41829                           Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GUADALUPE REYNA MEDINA,

                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 2:04-CR-193-1
                         --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

from representation of Guadalupe Reyna Medina and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Medina has not responded to counsel’s motion and brief.

Our independent review of the record and counsel’s brief shows

that there are no nonfrivolous issues for appeal.     Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and this appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.